Exhibit 10.07

 

COLLATERAL AGENCY AGREEMENT

 

THIS COLLATERAL AGENCY AGREEMENT (this “Agreement”) is made and dated as of
December ___, 2012 and among the persons named as “Secured Party” on the
signature pages hereto (each, a “Secured Party” and together, the “Secured
Parties”), WPCS International Incorporated, a Delaware corporation (the
“Company”), and Worldwide Stock Transfer LLC, a New Jersey limited liability
company, as collateral agent for the Secured Parties with respect to the
Collateral (as hereinafter defined) (in such capacity, the “Collateral Agent”).
The Collateral Agent is sometimes referred to herein as the “Agent”.

 

PRELIMINARY STATEMENTS

 

A. Each of the Secured Parties has entered into a Securities Purchase Agreement,
dated December 4, 2012 (the “Purchase Agreement” the form of which is attached
hereto as Exhibit B), with the Company, pursuant to which, among other things,
each Secured Party, under substantially identical terms and conditions, has
purchased from the Company a note, in each case, evidenced by a Senior
Convertible Note (each a “Note”, and collectively, the “Notes”) secured by,
inter alia, a Security Agreement, dated as of the date hereof, among the
Company, the Collateral Agent and each of the Grantors (as defined therein) that
may be a party thereto from time to time (the “Security Agreement” together with
the Notes and each of the other Company Security Documents (as defined in the
Purchase Agreement; defined terms used herein, but not defined herein shall have
the meaning assigned to such terms in the Purchase Agreement), as the same may
be amended, supplemented or modified from time to time, the “Security
Documents”).

 

B. To secure the payment and performance of the obligations under and pursuant
to the Purchase Agreement, the Notes, the Security Documents and the other
Transaction Documents (including, without limitation, the Obligations (as
defined in the Security Agreement) and other obligations of the Company to each
of the Secured Parties (all such secured obligations, the “Secured
Obligations”)), the Company has granted to the Collateral Agent for itself and
for the benefit of each of the Secured Parties a first priority security
interest in the same common collateral as described in the Security Agreement
and the other Security Documents (hereinafter all of such collateral shall be
referred to collectively as the “Collateral”).

 

C. The Company and the Secured Parties desire to enter into this Agreement with
Worldwide Stock Transfer LLC to appoint Worldwide Stock Transfer LLC as the
Collateral Agent for the Secured Parties with respect to the Collateral and
Worldwide Stock Transfer LLC desires to accept such appointment.

 

 

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree as follows:

 

AGREEMENT

 

1. Definitions. All capitalized terms used herein without definition shall have
the meanings assigned to such terms in the Security Documents. The following
terms used in this Agreement shall have the following meanings:

 

“Affiliate” means, at any time, and with respect to any Person: (i) any other
Person (other than a Subsidiary) that at such time directly or indirectly
through one or more intermediaries Controls, or is Controlled by, or is under
common Control with, such first Person; and (ii) any Person beneficially owning
or holding, directly or indirectly, ten percent (10%) or more of any class of
voting or equity interests of the Company or any Subsidiary or any corporation
of which the Company and its Subsidiaries beneficially own or hold, in the
aggregate, directly or indirectly, ten percent (10%) or more of any class of
voting or equity interests.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise. Unless the
context otherwise clearly requires, any reference to an “Affiliate” is a
reference to an Affiliate of the Company.

 

“Event of Default” has the meaning assigned to such term in each Note.

 

“GAAP” means generally accepted accounting principals, consistently applied.

 

“Person” means an individual, partnership, corporation, limited liability
company, limited partnership, association, trust, unincorporated organization,
or a government or agency or political subdivision thereof.

 

“Proceeds” means all amounts paid or payable for the benefit of the Secured
Parties or the Collateral Agent pursuant to, or upon the exercise of remedies
under, the Security Documents.

 

“Required Holders” means, as of any given date, the holders of a majority of the
Registrable Securities (as defined in the Purchase Agreement) (excluding any
Registrable Securities held by the Company or any of its Subsidiaries) then
issuable pursuant to the terms of the Notes then outstanding.

 

“Subsidiary” means any limited liability company, partnership or corporation
which the Company consolidates, or may consolidate from time to time after the
date hereof, on its financial statements on a GAAP basis.

 

2. Appointment and Duties of Collateral Agent.

 

(a) Appointment of Collateral Agent. Each Secured Party, by its execution of
this Agreement or its acceptance of the benefits of this Agreement and the
Security Documents, subject to Sections 3 and 5(i) hereof, hereby grants
Worldwide Stock Transfer LLC the authority as its agent and attorney-in-fact to
do the following:

 

(i) to act as agent for each Secured Party under the Security Documents;

2

 

 

(ii) to timely prepare and provide to each Secured Party and, as applicable, the
Company, the notices, certificates and other documents called for in this
Agreement;

 

(iii) to take all action expressly required under this Agreement and the
Security Agreement (including, without limitation Section 5(i) thereof);

 

(iv) to hold each item of Collateral which is evidenced by a certificate or an
instrument in its possession in the State of New Jersey pursuant to the terms
hereof on behalf and for the benefit of the Secured Parties;

 

(v) subject to the terms of Section 3 hereof and the terms of the Security
Documents, to sell the Collateral, to collect Proceeds therefrom, and to apply
such Proceeds in accordance with the terms of this Agreement; to receive and/or
release Collateral in accordance with the terms of this Agreement;

 

(vi) to verify with the applicable bank or financial institution, upon
Collateral Agent’s receipt of each Cash and Receivables Report, the cash balance
in the Controlled Accounts as reported by Company as item #1 on each such Cash
and Receivables Report as of the date thereof; and

 

(vii) to promptly (and in any event within one (1) Business Day) notify each
Secured Party upon the occurrence of an Event of Default as evidenced by a Cash
and Receivables Report and to take such other actions as the Collateral Agent
shall be directed to take, either by the terms hereof, by the terms of the
Security Agreements or as the Required Holders may reasonably direct in writing
and to perform the duties and obligations set forth herein and therein and to
effect the purposes of this Agreement.

 

Notwithstanding the foregoing, in connection with the release of any Collateral
in connection with a Cash and Receivables Report, as permitted pursuant to the
terms and conditions of the Notes and the Security Agreement, the Collateral
Agent shall not transfer any Collateral to any Person or Account (as defined in
the Security Agreement) other than a Controlled Account (as defined in the
Security Agreement).

3

 

 

(b) Acceptance by Collateral Agent. The Collateral Agent hereby agrees to act as
agent for the Secured Parties pursuant to the terms and conditions of, and to
fully and timely perform its duties under, this Agreement until the satisfaction
in full in cash and discharge of the Secured Obligations. By its execution and
delivery of this Agreement, the Collateral Agent accepts its appointment as
Collateral Agent and agrees to, among other things and in all cases subject to
Section 3 and 5(i) hereof: (i) take the actions and otherwise exercise the
rights and perform the duties described in Section 2(a) above; (ii) notify each
Secured Party of the occurrence of an Event of Default of which it has actual
knowledge and any material adverse change or development in the perfection of
the security interest of the Collateral Agent, for the benefit of the Secured
Parties, in the Collateral of which it has actual knowledge; (iii) release
Collateral in accordance with the written instructions of the Required Holders;
(iv) upon the occurrence of an Event of Default of which it has knowledge,
solicit and rely upon direction from the Required Holders as to any disposition
or other action with respect to the Collateral; (v) effectuate any reasonable
actions called for by the Required Holders; and (vi) sell, liquidate or cause to
be sold or liquidated the Collateral in a commercially reasonable manner in
accordance with the written instructions of the Required Holders.
Notwithstanding anything herein or elsewhere to the contrary, it is expressly
understood and agreed among the parties hereto that the Collateral Agent shall
have no duty or responsibility for preparing, maintaining or filing any
financing statements (including, without limitation, any continuation statements
or financing statement amendments) and the Collateral Agent hereby authorizes
any of the Secured Parties to file financing statements naming the Collateral
Agent as the secured party, as the collateral agent for the Secured Parties,
with respect to the Collateral and the Secured Obligations. The Secured Parties
shall have the sole responsibility for any such filings.

 

(c) Collateral to be held in State of New Jersey. The Collateral Agent shall at
all times hold and maintain possession of the Collateral which is evidenced by a
certificate or instrument in the State of New Jersey.

 

(d) Material Non-Public Information. Upon the delivery of any notices,
documents, information or materials to Collateral Agent by Company and/or any of
its subsidiaries or any of its or their respective officers, directors,
employees and/or agents in accordance with or pursuant to this Agreement or any
other Transaction Document, the Company shall certify or cause to be certified
in writing to Collateral Agent whether such notices, documents, information or
materials contain any material non-public information. If Collateral
Agent  receives any such notices, documents, information or
materials with such certification that such notices, documents, information or
materials contain material non-public information and the Collateral
Agent reasonably determines, in its sole discretion, the Secured Parties should
receive such notices, documents, information or materials, (x) Collateral Agent
shall deliver a written notice to the Company that Collateral Agent intends to
promptly deliver such notice, documents or other information or materials to the
Secured Parties, (y) the Company shall within one (1) Business Day after any
receipt of such written notice from Collateral Agent  (A)  publicly disclose
such material, non-public information on a Current Report on Form 8-K or
otherwise and (B) deliver written notice to Collateral Agent certifying that
such notice, documents, information or materials no longer contain any material,
non-public information (a “Non-Public Certification”) and (z)  promptly
following the receipt of such Non-Public Certification, Collateral Agent shall
delivery such notice, documents, information or materials to each Secured Party.
Any delivery by Collateral Agent of any notice, documents or other information
or materials to any Secured Party shall be deemed to be a delivery by the
Company to such Secured Party for all purposes hereunder and pursuant to any
other Transaction Documents. To the extent Collateral Agent receives any
notices, documents, information or materials from Company and/or any of its
subsidiaries or any of its or their respective officers, directors, employees
and agents without concurrent certification by Company that such notices,
documents, information or materials do not contain any non-public information or
the Company fails to deliver a Non-Public Certification as required hereunder,
Collateral Agent shall retain such items or information and shall not deliver
any such items or information to any Secured Party, but shall deliver written
notice to each Secured Party that it has received items or information that may
or may not contain material non-public information without a certification by
Company as to the contents thereof (but without otherwise describing in any
detail such items or information). Upon receipt of such notice, each Secured
Party may  provide further instruction to Collateral Agent with respect to
distribution of such notices, documents, information or materials to such
Secured Party (and not to any other Secured Party) and Collateral Agent shall
have no further duty with respect thereto until receipt of such instruction from
any such Secured Party. Notwithstanding anything herein or in any Transaction
Document to the contrary, the Collateral Agent shall not deliver to any Secured
Party any documents or other information or materials  without prior
certification by Company that such notices, documents, information or
materials do not contain material non-public information, without the prior
written consent of such Secured Party (other than notices of the occurrence of
an Event of Default).

4

 

 

3. Instructions to Collateral Agent. Except as set forth herein, the Collateral
Agent hereby agrees to act with respect to the Collateral and otherwise under
this Agreement only upon the written instructions of, or with the consent of,
the Required Holders; provided that without the written instructions of, or
consent from, the Required Holders, the Collateral Agent may not release
Collateral other than in accordance with this Agreement.

 

4. Secured Party Actions. No Secured Party may take, or require the Collateral
Agent to take or refrain from taking, any action hereunder or under the Security
Documents or with respect to any of the Collateral except as and to the extent
expressly set forth in this Agreement or the Security Documents. Each Secured
Party agrees that written instructions given to the Collateral Agent by the
Required Holders (regardless of whether such Secured Party agrees, disagrees or
abstains with respect to such instructions) shall be binding upon such Secured
Party and its transferees and assigns for all purposes and that none of the
Secured Parties shall have any liability to any other Secured Party for any such
instructions given to the Collateral Agent.

 

5. The Agent.

 

(a) Duties and Responsibilities. The Agent shall have only such powers, and only
such duties on behalf of the Secured Parties, as are expressly set forth herein.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Notes, the Purchase Agreement or the Security Documents, the Agent shall not
have any duties or responsibilities except those expressly set forth herein, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or the Security Documents or
otherwise exist against the Agent. The duties of Agent shall be mechanical and
administrative in nature and Agent shall not have, or be deemed to have, by
reason of this Agreement, the Notes, the Purchase Agreement or any Security
Document or otherwise a fiduciary or trustee relationship in respect of any
Secured Party.

 

(b) Delegation of Duties, Etc. The Agent may exercise any of its powers and
perform any of its duties hereunder by or through agents or attorneys and shall
be entitled to consult with legal counsel, accountants and other experts
selected by it. Any action taken or omitted to be taken or suffered in good
faith by the Agent in accordance with the reasonable opinion of such counsel,
accountants or other experts shall be full justification and protection to it.
The Agent shall not be responsible for any misconduct or negligence, other than
gross negligence or willful misconduct on the part of any agent or attorney
appointed with due care by it hereunder.

5

 

 

For the purposes of this Section 5(b), “Confidential Information” means written
information that is marked “confidential” and is delivered to the Collateral
Agent by or on behalf of the Company or any Subsidiary in connection with the
transactions contemplated by or otherwise pursuant to this Agreement, provided
that such term does not include information that: (i) was publicly known or
otherwise known to the Collateral Agent prior to the time of such disclosure;
(ii) subsequently becomes publicly known through no act or omission by the
Collateral Agent or any person acting on its behalf; (iii) otherwise becomes
known to the Collateral Agent other than through disclosure by the Company or
any Subsidiary; or (iv) constitutes financial information delivered to the
Secured Parties pursuant to the Purchase Agreement or other Transaction
Documents that are otherwise publically available. The Collateral Agent will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by it in good faith to protect confidential information of
third parties delivered to it, provided that the Collateral Agent may deliver or
disclose Confidential Information to: (i) its directors, officers, employees,
agents, attorneys and affiliates (to the extent such disclosure reasonably
relates to its duties hereunder); (ii) its financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 5(b);
(iii) any Secured Party; (iv) any Person from which a Secured Party offers to
purchase any security of the Company to the extent such Buyer agrees to be bound
by provisions substantially similar to the provisions in this paragraph; (v) any
federal or state regulatory authority having jurisdiction over the Collateral
Agent; (vi) the National Association of Insurance Commissioners or any similar
organization, or any nationally recognized rating agency that requires access to
information about a Secured Party’s investment portfolio; or (vii) any other
Person to which such delivery or disclosure may be necessary or appropriate (A)
to effect compliance with any law, rule, regulation or order applicable to the
Collateral Agent, (B) in response to any subpoena or other legal process, (C) in
connection with any litigation to which a the Collateral Agent is a party, or
(D) if an Event of Default has occurred and is continuing, to the extent the
Collateral Agent may reasonably determine such delivery and disclosure to be
necessary or appropriate in the enforcement or for the protection of the rights
and remedies under the Security Documents.

 

(c) Indemnification. The Company hereby agrees to indemnify the Agent in its
individual capacity and as the Collateral Agent, and the Agent’s directors,
officers, stockholders, employees, agents, successors and assigns (each and
“Indemnitee”) from and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses (including the reasonable
fees, charges and disbursements of one counsel for the Collateral Agent)
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Company or any other party to the Notes arising out of, in connection
with, or as a result of: (i) the execution or delivery of this Agreement, any
other Security Documents of any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder, the consummation of the transactions contemplated
hereby or thereby or the acceptance and administration of this Agreement or any
of the Security Documents by the Collateral Agent; (ii) any Note or the use or
proposed use of the proceeds therefrom; or (iii) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company or any other party to the Notes, and regardless of
whether the Collateral Agent is a party thereto; provided that such indemnity
shall not be available to the extent that such losses, claims, damages,
liabilities or related expenses result from the gross negligence or willful
misconduct of the Indemnitee as finally determined by a court of competent
jurisdiction. The provisions of this Section 5(c) shall survive the termination
of this Agreement and each other Security Document and the resignation or
removal of the Collateral Agent.

6

 

 

(d) Exculpatory Provisions. No Indemnitee shall be liable to any Secured Party
or the Company for any action taken or omitted to be taken or suffered by it or
them hereunder or in connection herewith, except for its or their own gross
negligence or willful misconduct as finally determined by a court of competent
jurisdiction. The Agent shall not be liable for the effectiveness,
enforceability, value, sufficiency, or validity of this Agreement, the Purchase
Agreement, the Notes, the Security Documents or the Collateral. Without limiting
the generality of the foregoing, the Agent shall not be responsible for any
statements, warranties or representations made by the Company in or in
connection with the Security Documents or any other document relating to the
Collateral. The Agent shall be entitled to conclusively rely on any
communication, instrument, paper or other document, including without limitation
any certificates provided by the Company (absent manifest error), believed by
the Agent to be genuine and correct and to have been signed or sent by the
proper parties. The Agent shall be fully justified in failing or refusing to
take any action under this Agreement unless it shall first have received written
direction from the Required Holders. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or the
Security Documents in accordance with the written consent or written
instructions of the Required Holders and such consent or instructions and any
action taken or failure to act pursuant thereto shall be binding upon all
applicable Secured Parties. The Agent shall be under no duty or responsibility
to any Secured Party to ascertain or to inquire into the performance or
observance by the Company or any other party of any of the provisions of the
Purchase Agreement, the Notes, the Security Documents or any other document.
Under no circumstance shall the Agent be liable for special, punitive, indirect
or consequential damages.

 

(e) Standard of Care. Except for the exercise of reasonable care in the custody
of any Collateral in its possession and the accounting for moneys actually
received by it in accordance with the Security Documents, the Collateral Agent
shall have no duty as to any Collateral. The Collateral Agent shall not be
responsible for the existence, genuineness or value of any of the Collateral or
for the validity, perfection, priority or enforceability of the liens in any of
the Collateral, whether impaired by operation of law or by reason of any action
or omission to act on its part hereunder, except to the extent such action or
omission constitutes gross negligence or willful misconduct on the part of the
Collateral Agent, for the validity or sufficiency of the Collateral or any
agreement or assignment contained therein, for the validity of the title of the
Company to the Collateral, for insuring the Collateral or for the payment of
taxes, charges, assessment or liens upon the Collateral or otherwise as to the
maintenance of the Collateral.

7

 

 

(f) Independent Credit Investigation. Each Secured Party expressly acknowledges
that the Agent has not made any representations or warranties to it and that no
act taken by the Agent shall be deemed to constitute any representation or
warranty by the Agent to any such party. Each Secured Party acknowledges that it
has taken and will continue to take such actions and to make such investigations
as it deems necessary to inform itself of the affairs of the Company, and each
Secured Party acknowledges that it has made and will continue to make its own
independent investigation of the creditworthiness and the business and
operations of the Company, and that, in entering into this Agreement and the
Purchase Agreement, it has not relied and will not rely upon any information or
representations furnished or given by the Agent or any Secured Party.

 

(g) Knowledge of Default, etc. The Agent shall be entitled to assume that no
Event of Default or material adverse change or development in the perfection of
the security interest of the Agent in the Collateral exists, unless the officers
of the Agent responsible for matters concerning this Agreement shall have
obtained actual knowledge of such Event of Default based upon its review of the
Cash and Receivables Report and/or shall have been notified in writing by the
Company or any Secured Party that it considers that an Event of Default or such
material adverse change or development exists and specifying the general nature
thereof.

 

(h) No Duty to Provide Additional Credit Information; No Responsibility for
Perfection or Priority of Liens, etc. The Agent shall not have any duty or
responsibility to provide the Secured Parties with any credit information
concerning the affairs, financial condition or business of the Company which may
at any time come into the possession of the Agent (other than any such credit
information specifically provided to the Agent in connection with the Security
Documents or requested by any Secured Party) or any responsibility for the
perfection or priority of any lien.

 

(i) Resignation or Removal of the Collateral Agent. The Collateral Agent may
resign hereunder at any time by giving thirty (30) days’ prior written notice
thereof to each Secured Party and may be removed at any time with or without
cause by an instrument in writing delivered to the Company and the Collateral
Agent and signed by the Required Holders; provided no such removal shall be
effective until a successor Collateral Agent shall have accepted appointment as
set forth below. Upon any such notice of resignation or removal, the Required
Holders shall appoint a successor Collateral Agent. If an instrument of
acceptance by a successor Collateral Agent shall not have been delivered to a
removed Collateral Agent within thirty (30) days after notice of removal has
been given as set forth above, such removed Collateral Agent may petition any
court of competent jurisdiction, at the sole cost and expense of the Company,
for the appointment of a successor Collateral Agent. Upon the acceptance of any
appointment as successor Collateral Agent, that successor shall thereupon
establish such accounts as are provided for in the Security Documents, shall
take all actions as may be necessary or appropriate to perfect the security
interest created under the Security Documents, and shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring or removed Collateral Agent, and the retiring or removed Collateral
Agent shall, upon the payment of its charges hereunder, promptly: (i) transfer
to such successor agent all items of Collateral held by the retiring or removed
Collateral Agent, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Collateral Agent under this Agreement; and (ii) execute and deliver to such
successor Collateral Agent such amendments to financing statements delivered to
the resigning or removed Collateral Agent, and take all such other actions at
the expense and direction of the Company as may be reasonably necessary or
appropriate in connection with the assignment to such successor Collateral Agent
of the security interests created under the Security Documents, whereupon the
retiring or removed Collateral Agent shall be discharged from its duties and
obligations under this Agreement. After any retiring or removed Collateral
Agent’s resignation or removal hereunder as Collateral Agent, the provisions of
this Agreement shall survive and shall continue and inure to its benefit as to
any actions taken or omitted to be taken by it under this Agreement while it was
the Collateral Agent hereunder, including but not limited to Section 5(c).

8

 

 

(j) Waiver. Any waiver, forbearance, failure or delay by the Agent in
exercising, or the exercise or beginning of exercise by the Agent of, any right,
power or remedy, simultaneous or later, shall not preclude the further,
simultaneous or later exercise thereof, and every right, power or remedy of the
Agent shall continue in full force and effect until such right, power or remedy
is specifically waived in a written instrument executed by the Agent.

 

(k) Notice of Transfer. Upon receipt of a written notice by an officer of the
Agent responsible for matters relating to this Agreement from the Company or
applicable Secured Party of a transfer of a Note, the transferee shall be
entitled to all benefits of this Agreement, and the Agent shall treat such
transferee as a Secured Party for all purposes hereof so long as the Agent has
no reason to believe that the facts stated in such notice are not true and
correct. Prior to such notice, the Agent shall be justified in treating the
prior Secured Party as the owner thereof and as a Secured Party for all purposes
hereof and shall not be responsible for ascertaining whether a transfer has
occurred.

 

(l) Fees; Expenses. The Company shall pay to the Agent within five (5) Business
Days of its demand the amount of any and all reasonable costs and expenses,
including the reasonable fees and expenses of its counsel, that the Agent may
incur in connection with: (i) the acceptance and administration of this
Agreement and its duties as Agent hereunder or under any of the Security
Documents; (ii) the custody or preservation of or the sale of, collection from
or other realization upon, any of the Collateral; or (iii) the exercises and
enforcements of any rights of the Agent hereunder or under any of the Security
Documents. The provisions of this Section 5(m) shall survive the termination of
this Agreement and the resignation or removal of the Agent.

 

(m) Application of Proceeds. At the written direction of the Required Holders,
the Collateral Agent shall apply the proceeds of any collection, sale,
foreclosure or other realization upon any Collateral (the “Order of
Application”):

 

FIRST, to the payment of all amounts payable under this Agreement on account of
the Collateral Agent’s fees or any out-of-pocket legal fees, costs and expenses
or other liabilities of any kind incurred by the Collateral Agent or any co
agent in connection with any Security Document (including without limitation any
fees and expenses described in Section 5(l) above);

 

SECOND, to each Secured Party on a pro-rata basis, based on the pro rata
percentage that each Secured Party’s outstanding Notes bears to all outstanding
Notes until all obligations due and owing under such Notes and other Transaction
Documents have been paid in full in cash;

9

 

 

THIRD, any surplus remaining after the payment in full in cash of all of the
Secured Obligations shall be paid to the Company or to whomsoever as the Company
may by notice direct as lawfully entitled to receive the same, or as a court of
competent jurisdiction may direct.

 

For this purpose, “proceeds” of Collateral means any and all cash, securities
and other property realized from collection, foreclosure or enforcement of the
Collateral Agent’s liens upon the Collateral (including distributions of
Collateral in satisfaction of any Secured Obligations). Upon written request by
a Secured Party or the Collateral Agent to the Company, the Company shall
furnish each Secured Party and the Collateral Agent with such information as the
Secured Party or the Collateral Agent may reasonably require to calculate and
determine each Secured Party’s pro rata percentage of outstanding Notes for
purposes of this Agreement. The Collateral Agent shall be entitled to
conclusively rely upon such information provided by the Company.

 

6. Termination of this Agreement. Except as otherwise specifically provided
herein, this Agreement shall terminate immediately upon the satisfaction in full
in cash of all Secured Obligations. Without limiting the foregoing, the
bankruptcy; insolvency, dissolution or other similar event or condition of any
Person, including the Company, shall not operate to terminate this Agreement.

 

7. Miscellaneous.

 

(a) Assignment. This Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective permitted successors and assigns,
but does not otherwise create, and shall not be construed as creating, any
rights enforceable by any Person other than the Agent and the Secured Parties,
in their respective capacities as such and the Company and any permitted
assignor. Any corporation or other fund into which the Collateral Agent may be
merged or converted or with which it may be consolidated, or any corporation or
other fund resulting from any merger, conversion or consolidation to which the
Collateral Agent shall be a party, or any corporation or other fund succeeding
to all or substantially all of the corporate trust business of the Collateral
Agent, shall be the successor of the Collateral Agent hereunder without the
execution or filing of any paper or any further action on the part of any of the
parties hereto. At the time of any assignment of all or any portion of the
Secured Obligations by a Secured Party, such assigning Secured Party shall cause
its assignee to execute the Counterpart Collateral Agency Agreement attached
hereto as Exhibit A and become a party to this Agreement. Upon execution of the
Counterpart Collateral Agency Agreement attached hereto as Exhibit A, the
assignee shall be entitled to all benefits of this Agreement, and the Agent
shall treat such assignee as a Secured Party for all purposes hereof so long as
the Agent has no reason to believe that the facts stated in such notice are not
true and correct.

 

(b) Amendments. No amendment or waiver of any provision of this Agreement or the
Security Documents shall in any event be effective unless the same shall be in
writing and shall have been approved by the Required Holders and, as to
Section 5, the Agent; provided that any amendment of Section 3 hereof, this
Section 7(b), or the definition of “Required Holders” used herein shall require
the approval of the Agent and all Secured Parties.

10

 

 

(c) Governing Law; Submission to Jurisdiction; Waiver of Jury Trial. The
validity, interpretation, enforceability, and performance of this Agreement
shall be governed by the law of the State of New York, without regard to
conflicts of laws principles thereof. The parties hereby consent to the
jurisdiction of a state or federal court situated in The City of New York,
Borough of Manhattan, in connection with any dispute arising hereunder. The
parties hereby waive their right to trial by .jury in any proceeding involving,
directly or indirectly, any matter in any way arising our of, relating to, or
connected with, this Agreement. To the extent that in any jurisdiction any party
may now or hereafter be entitled to claim, for itself or its assets, immunity
from suit, execution, attachment (before or after judgment) or other legal
process, each party irrevocably agrees not to claim, and it hereby waives, such
immunity in connection with this Agreement. The Company and each Secured Party
each waives personal service of process and consents to service of process by
certified or registered mail, return receipt requested, directed to it at the
address last specified for notices hereunder, and such service shall be deemed
completed ten (10) calendar days after the same is so mailed. Nothing herein
shall affect the right of any party to serve legal process in any manner
permitted by law or affect its right to bring any action in any other court.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

(d) Limitation on Liability of Secured Parties to Each Other. None of the
Secured Parties or any of their respective directors, officers, agents or
employees, shall have any liability for any action taken or omitted to be taken
by it or them or by the Agent in connection with the Purchase Agreement, the
Notes, the Security Documents or this Agreement (or any other documents executed
pursuant thereto) unless resulting from its gross negligence or willful
misconduct.

 

(e) Severability. If any provision of this Agreement, or the application thereof
to any Person, place, or circumstance, shall be held by a court of competent
jurisdiction to be invalid, unenforceable, or void, the remainder of this
Agreement and such provisions as applied to other Persons, places and
circumstances shall remain in full force and effect.

 

(f) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other parties hereto. In the event that any signature is delivered by facsimile
transmission or by an e-mail which contains a portable document format (.pdf)
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature
page is executed) with the same force and effect as if such signature page were
an original thereof.

11

 

 

(g) Headings; Gender. The headings of this Agreement are for convenience of
reference and shall not form a part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including”, “includes”, “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.” The terms “herein”, “hereunder”, “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.

 

(h) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

(i) Joinder. At any time after the initial execution and delivery of this
Agreement, one or more additional Persons may become parties hereto as a Secured
Party by executing and delivering the Counterpart Collateral Agency Agreement
attached hereto as Exhibit A, at which time such Person shall be entitled to all
benefits of this Agreement as a Secured Party.

 

(j) Inconsistency with Purchase Agreement. In the event of any inconsistency
between the terms and conditions of the Purchase Agreement, any other Security
Document and this Agreement (i) with respect to the rights, duties or
obligations of the Collateral Agent, the terms and conditions of this Agreement
shall govern and (ii) with respect to the rights, duties or obligations of the
Company or the Secured Parties, the terms and conditions of the Purchase
Agreement, or such other Security Document, as applicable, shall control.

 

(k) Force Majeure. The Collateral Agent shall not be responsible or liable for
any failure or delay in the performance of its obligations under this Agreement
arising out of or caused, directly or indirectly, by circumstances beyond its
control, including without limitation, acts of God, earthquakes, fires, floods,
wars, civil or military disturbances, terrorism, sabotage, epidemics, riots,
loss or malfunctions of utilities, acts of civil or military authority, or
governmental, judicial or regulatory actions.

 

(l) Notices. Any notice, election, instruction, direction, request, demand,
report or statement which by any provision of this Agreement is required or
permitted to be given or served hereunder shall be in writing and shall be given
or served by: (i) hand delivery against receipt; (ii) next day delivery by any
nationally recognized overnight courier service providing evidence of the date
of delivery; (iii) certified mail return receipt requested, postage prepaid; or
(iv) facsimile with receipt confirmation and a confirmation copy sent in the
manner provided in clauses (1), (ii) or (iii). Any notice shall be addressed to
the addresses set forth below or to such other address as shall be designated by
such party in a written notice to the other parties.

 



  If to a Secured Party: The respective address as indicated on the Schedule of
Buyers attached to the Securities Purchase Agreement.         If to Collateral
Agent: Worldwide Stock Transfer LLC
433 Hackensack ave
Level L

 

12

 

 

   

Hackensack, NJ 07601
Attn: Jonathan Gellis

Ref: WPCS International Incorporated

Tel.: (201) 820-2008
Fax: (201) 820-2010

        If to Company:

WPCS International Incorporated
One East Uwchlan Avenue
Suite 301
Exton, PA 19341
Attn: Chief Executive Officer
Telephone: (610) 903-0400
Facsimile: (610) 903-0401
E-mail address: andy.hidalgo@wpcs.com

Attention: Chief Executive Officer

        With a copy, which shall not constitute notice to:

Sichenzia Ross Friedman Ference LLP

61 Broadway, 32nd Floor

New York, New York 10006

Telephone: (212) 930-9700
Facsimile: (212) 930-9725
E-mail address: trose@srff.com

Attention: Thomas A. Rose, Esq.

  

 

All notices, elections, requests, instructions, directions, reports, statements
and demands under this Agreement shall be effective upon actual receipt.

 

(m) Instructions to Collateral Agent. The undersigned Secured Parties hereby
certify that they constitute all of the Secured Parties as of the date hereof
and, the undersigned Secured Parties, by executing their counterpart signature
pages of this Agreement, hereby instruct the Collateral Agent to execute and
deliver this Agreement. In order to induce the Collateral Agent to so execute
and deliver this Agreement, the undersigned Secured Parties hereby certify that
(i) they have reviewed and approved of this Agreement, and (ii) this instruction
and such action by the Collateral Agent pursuant to this instruction are not
contrary to any obligation of the Collateral Agent under, and are consistent
with, permitted by and in compliance with the Purchase Agreement and the
Security Documents. In order to induce the Agent to take the foregoing requested
action, the undersigned Secured Parties (on a several, but not joint basis)
hereby agree to indemnify each Indemnitee for, and agree to hold each Indemnitee
harmless against, those liabilities, losses or expenses (including, without
limitation, reasonable legal and other professional fees and expenses) incurred
by an Indemnitee in connection with or arising out of the taking by Worldwide
Stock Transfer LLC, as Collateral Agent, except to the extent resulting from or
arising out of the gross negligence or willful misconduct of any Indemnitee as
finally determined by a court of competent jurisdiction, of the foregoing
requested action.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

13

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written

 

  WPCS INTERNATIONAL INCORPORATED                           By:     Name:    
Title:         WORLDWIDE STOCK TRANSFER        LLC, as Collateral Agent        
            By:     Name:     Title:

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written

 

 

  HUDSON BAY MASTER FUND LTD.,        as a Secured Party                        
  By:       Name:     Title:

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written

 

 

  IROQUOIS MASTER FUND LTD.,        as a Secured Party                 By:      
Name:     Title:

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written

 

  AMERICAN CAPITAL MANAGEMENT LLC,        as a Secured Party               By:  
  Name:     Title:

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written

 

  BAY CAPITAL A.G.,        as a Secured Party               By:     Name:    
Title:

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written

 

  GRQ CONSULTANTS, INC. 401K,        as a Secured Party               By:    
Name:     Title:

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written

 





 

    ____________________________     RICHARD MOLINSKY, as a Secured Party





 

 

 

Exhibit A

 

Counterpart Collateral Agency Agreement (Secured Party)

 

IN WITNESS WHEREOF, the undersigned has caused this Counterpart Collateral
Agency Agreement, dated as of ___________________ (this “Counterpart”), to be
duly executed and delivered by its duly authorized officer. Upon execution and
delivery of this Counterpart to Collateral Agency Agreement, the undersigned
shall be a “Secured Party” under the Collateral Agency Agreement and shall be as
fully a party to the Collateral Agency Agreement dated as of _________________,
by and among WPCS International Incorporated, a Delaware corporation, the
Collateral Agent and the Secured Parties listed on the signature pages thereof;
as if such Secured Party were an original signatory to the Collateral Agency
Agreement on and after the date hereof.

 

 

 

                          By:     Name:     Title:

 

 

 

Address for Notice:

 

_____________________________________

_____________________________________

_____________________________________
Attn: _________________________________
Telephone: _____________________________
Facsimile: ______________________________
Email: _________________________________

 

 

With a copy, which shall not constitute

notice to:

Attn: _________________________________

Telephone: _____________________________

Facsimile: ______________________________

Email: _________________________________

 

Exhibit A

 

Exhibit B

 

 

Securities Purchase Agreement

 

See attached.

Exhibit B

 

